Citation Nr: 0318623	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  96-28 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for Raynaud's 
disease.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on  active duty from February 1978 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that rating decision the RO 
granted service connection for Raynaud's disease and assigned 
a non-compensable rating for the disorder.  The veteran 
perfected an appeal of the assigned rating.  Subsequent to 
initiation of her appeal the veteran's claims file was 
transferred to the RO in Winston-Salem, North Carolina, 
because she currently resides in that area.

The veteran's appeal was previously before the Board in 
August 1997 and April 1999, at which time the Board remanded 
the case to the RO for additional development.  

In a Supplemental Statement of the Case which was issued in 
November 2002, the RO confirmed and continued the previously 
assigned noncompensable disability rating for Raynaud's 
disease.  The veteran's VA claims folder was returned to the 
Board in February 2003. 


REMAND

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In March 2003, following the RO's return of the case file to 
the Board, the Board undertook additional development of the 
issue on appeal pursuant to authority granted in 38 C.F.R. § 
19.9(a)(2) (2002).  Specifically, the veteran was to be 
scheduled for a VA examination in order the evaluate the 
frequency and severity of the veteran's service-connected 
Raynaud's disease.  The requested examination was completed 
in June 2003.  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
those regulations, to the extent that they allowed the Board 
to consider newly developed evidence in the first instance 
without waiver of the veteran's right to have that evidence 
first considered by the RO.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1346-47 (Fed. Cir. 2003).  Although the Board regrets the 
additional delay in resolving the veteran's appeal, for this 
reason the appeal must be again remanded to the RO to cure 
any procedural defect related to the Board's receipt of 
relevant evidence that has not yet been considered by the RO 
in the first instance.
See also Bernard v. Brown, 4 Vet. App. 384 (1993).

To ensure full compliance with due process requirements, the 
case is REMANDED to Veterans Benefits Administration (VBA) 
for the following action:

After undertaking any additional 
development deemed appropriate, VBA 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


